Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11 were received on 3/20/2020 and are hereby examined in this office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“acquisitions means …” in claim 11.
“determination means for …” in claim 11.
“notification means for …” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a system/machine.
Claim 10 falls within the category of a computer program product.
Claim 11 falls within the category of a system.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites [] acquire information used to determine whether a user will arrive in time for a first event, which is a reservation for the user, through movement between a location of the first event and a location related to a second event of the user, which precedes the first event, or information used to determine whether the user will arrive in time for a third event, which succeeds the first event, through movement between the location of the first event and a location related to the third event, make a determination whether the user will arrive in time for the first event or the third event, and in response to a result of the determination being that the user will arrive late to the first event or the third event, provide a notification that prompts the user to take an action on the first event or the third event.  The claim is directed prompting a user to take action in regards to a reservation/appointment when that user may be delayed.  Reservation and calendaring services are extensively used in commercial activites and applications.  The abstract idea could reasonably be considered a commercial interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a system comprising a processor are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 6. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites [] acquiring information used to determine whether a user will arrive in time for a first event, which is a reservation for the user, through movement between a location of the first event and a location related to a second event of the user, which precedes the first event, or information used to determine whether the user will arrive in time for a third event, which succeeds the first event, through movement between the location of the first event and a location related to the third event, making a determination whether the user will arrive in time for the first event or the third event, and in response to a result of the determination being that the user will arrive late to the first event or the third event, providing a notification that prompts the user to take an action on the first event or the third event.  The claim is directed prompting a user to take action in regards to a reservation/appointment when that user may be delayed.  Reservation and calendaring services are extensively used in commercial activities and applications.  The abstract idea could reasonably be considered a commercial interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer readable medium storing a program causing a computer to execute a process is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites [] acquiring information used to determine whether a user will arrive in time for a first event, which is a reservation for the user, through movement between a location of the first event and a location related to a second event of the user, which precedes the first event, or information used to determine whether the user will arrive in time for a third event, which succeeds the first event, through movement between the location of the first event and a location related to the third event, [] making a determination whether the user will arrive in time for the first event or the third event, and [] in response to a result of the determination being that the user will arrive late to the first event or the third event, providing a notification that prompts the user to take an action on the first event or the third event.  The claim is directed prompting a user to take action in regards to a reservation/appointment when that user may be delayed.  Reservation and calendaring services are extensively used in commercial activities and applications.  The abstract idea could reasonably be considered a commercial interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of acquisition means, determination means, and notification means are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2008/0167937 A1, hereinafter “Coughlin,” in view of US Patent No.: 9,574,894 B1, hereinafter “Karakotsios.”
Claim 1 & similar claims 10 & 11:  Coughlin, as shown, teaches: 
acquire information used to determine whether a user will arrive in time for a first event, which is a reservation for the user, through movement between a location of the first event and a location related to a second event of the user, which precedes the first event, or information used to determine whether the user will arrive in time for a third event, which succeeds the first event, through movement between the location of the first event and a location related to the third event, (Coughlin [0064], “In some implementations, position of an attendee of an appointment is detected…”; See also [0071], [0072]) 
make a determination whether the user will arrive in time for the first event or the third event, (Coughlin [0064], “Based on the position of the attendee, current time/position of the attendee is compared to time/location of a next calendar appointment [] to identify situations in which the attendee will be late to the appointment…”) 
in response to a result of the determination being that the user will arrive late to the first event or the third event, provide a notification that prompts the user to take an action on the first event or the third event. (Coughlin [0088], “Referring again to FIG. 2, if it is determined that the travel time exceeds the amount of unscheduled time (250, no), the calendar application alerts the user of the conflict and provides the user with one or more suggestions to resolve the conflict. In one example, the calendar application presents to the user a UI, providing one or more suggestions to make able the user to respond to the alert message…”) 
Coughlin doesn’t explicitly teach “a processor” nor “a non-transitory computer readable medium.”  However, Karakotsios at col. 14, lns. 40-51 teaches said elements and it would have been obvious to one of ordinary skill in the art to combine the computer implemented method taught by Coughlin with the generic computer components taught by Karakotsios because each element merely would have performed the same function as it did separately and one of ordinary skill would have recognized that the results of the combination were predictable.
Claim 2: Coughlin, as shown above, teaches all the limitations of claim 1.  Coughlin also teaches:
wherein the processor is programmed to acquire information on the location and a time frame related to the second event or information on the location and a time frame related to the third event based on a timetable of the user. (Coughlin [0064], “In some implementations, position of an attendee of an appointment is detected. Based on the position of the attendee, current time/position of the attendee is compared to time/location of a next calendar appointment…”)
Claim 3: Coughlin, as shown above, teaches all the limitations of claim 2.  Coughlin also teaches:
wherein the processor is programmed to, if a plurality of persons are involved in the second event, determine whether the user will arrive in time for the first event based on a period shorter than a period of idle time defined from an ending of the second event to a beginning of the first event. (Coughlin [0064], “Dynamic changes to travel time (e.g., changes based on changing travel/road conditions or diverging from a route) for one or more attendees may be accounted in rescheduling appointments.”)
Claim 4: Coughlin, as shown above, teaches all the limitations of claim 2.  Coughlin also teaches:
wherein the processor is programmed to acquire the information used to determine whether the user will arrive in time for the first event or the third event if a new event is added in the timetable prior to or subsequently to the first event. (Coughlin [0060], “Along these lines, if the user now wishes to schedule a third appointment between the first and second appointments, the calendar application first ensures that the proposed timing of the third appointment does not present a conflict (e.g., absence of sufficient travel time between the first and third appointments or between the third and second appointments) before accepting the third appointment.”; See also [0061]-[0064])
Claim 5: Coughlin, as shown above, teaches all the limitations of claim 1.  Coughlin also teaches:
wherein the processor is programmed to provide the notification for each expected movement method of the user between the location related to the second event and the location of the first event or between the location of the first event and the location related to the third event. (Coughlin [0053], “the calendar application automatically (1) identifies a travel route extending from a geographic location of the first appointment to a geographic location of the second appointment, (2) identifies a travel time associated with the travel route, and (3) places a hold on the user's calendar to account for such travel time. Additionally, the calendar application may provide the user with a reminder about the user's second appointment, taking into account the travel time associated with the calculated route extending from the geographic location of the first appointment to the geographic location of the second appointment.”; See also [0064]) 
Claim 6: Coughlin, as shown above, teaches all the limitations of claim 5.  Coughlin also teaches:
wherein the processor is programmed to retransmit - 36 -the notification based on a predetermined rule until the user disables a reminder of the notification. (Coughlin [0092], “The UI 700 includes an alert selection portion 710. As shown, the alert selection portion 710 includes four user-selectable alert options. The first alert option, described below in more detail with respect to FIGS. 8A and 8B, alerts the user if current road conditions change and may suggest an alternate route to the user that avoids problematic routes associated with the change in the road conditions…”; See also [0093] - [0096]) (Examiner is interpreting the first alert option in Coughlin as an option that will transmit a notification and continuously update the road data and then retransmit notifications based on changing road conditions.  Notifications will continue to be sent as road conditions change until the user turns off the alert.)
Claim 7: Coughlin, as shown above, teaches all the limitations of claim 7.  Coughlin also teaches:
wherein the processor is programmed to retransmit the notification based on updated information obtained when the notification is retransmitted. (Coughlin [0091], “the user may wish to set an alert message, alerting the user if the travel time associated with the calculated route between the first appointment and the second appointment changes due to a change in the current road conditions…the timing of the first and second appointments that previously did not conflict with each other even after taking into account travel time from the first appointment to the second appointment, may now present a conflict due to the new calculated travel time and the alert message informs the user of the same…”)
Claim 8: Coughlin, as shown above, teaches all the limitations of claim 1.  Coughlin also teaches:
wherein the processor is programmed to acquire the information used to determine whether the user will arrive in time for the first event based on a relationship between a current location of the user and the location related to the second event, and (Coughlin [0064], “Based on the position of the attendee, current time/position of the attendee is compared to time/location of a next calendar appointment [] to identify situations in which the attendee will be late to the appointment…”)
wherein the processor is programmed to acquire the information used to determine whether the user will arrive in time for the third event based on a relationship between a current location of the user and the location related to the third event. (Coughlin [0064], “Based on the position of the attendee, current time/position of the attendee is compared to time/location of a next calendar appointment [] to identify situations in which the attendee will be late to the appointment…”)
Claim 9: Coughlin, as shown above, teaches all the limitations of claim 1.  Coughlin also teaches:
wherein the processor is programmed to provide the notification with an option to cancel or change the first event as the action on the first event. (Coughlin [0055], “Alternatively, the alert message may provide the user with an option to reschedule the first and/or the second appointment….”)
Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Jagannathan” (US Patent No. 8,849,689 B1) is directed to providing dynamic appointment scheduling and tracking includes a process for providing dynamic appointment scheduling which identifies potentially delayed parties to an appointment, provides timely notification to the other party to the appointment of the delayed party, and/or the delayed party's estimated arrival time/availability, and providing solutions to the situation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	8/18/2022